Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of Group 2 represented by Fig 2, in the reply filed on 9/22/22 is acknowledged. Although the applicant did not indicate pursuant to the election of species requirement which claims read on the elected species, the examiner finds that claims 1-8, 12-18, 21-26 and 29-30 read on the elected species and claims 9-11, 19-20 and 27-28 read on the embodiment of Figs 8-10 and therefore on the non-elected species of Group 4. See also the election of species requirement at paragraph 3 thereof. Additionally, the withdrawn claims appear to be improper dependent claims although they are not examiner herein. Therefore it would appear that prosecution would be delayed should applicant seek to have any of the withdrawn claims reinstated for examination.
Claims 9-11, 19-20 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/22. An action on the merits of claims 1-8, 12-18, 21-26 and 29-30 follows.
Claim 22 is objected to because of the following informalities:  line 10 of the claim contains a period although the claim contains 14 lines of text.  Appropriate correction is required. The period is treated as a comma for the purpose of further examination of claim 22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on claim 8.
Claim 16 contains a further limitation on a can when no can appears to be positively recited in either claim 16 or in claim 12 from which claim 16 depends. This raises a question whether claim 16 is directed to the sub-combination of the can retaining apparatus only (no can is positively claimed), or whether claim 16 is directed to the combination of the can retaining apparatus and at least one can. 
Claim 30 depends on itself.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulson (4,778,210). 
The claimed can retaining apparatus and advertising platform reads on any of the can carriers of Paulson. So for example, Figs 13-14 of Paulson show a can retaining apparatus and advertising platform that comprises a strip of material (support member 94) as claimed in claim 1 (note Figs 13-14). 
Additionally, the strip of material has at least one can retaining member (hook means 74) onto which a can is secured and captively held as also recited in claim 1. The examiner notes that in the absence of clear claim language positively reciting any can, the phrase “onto which a can is secured and captively held thereon” is interpreted functionally, that is, in the sense that the claimed can retaining member can secure and captively hold some can thereon. Likewise the can retaining members of Paulson can each secure and captively hold some can thereon (for example, in the manner illustrated in Paulson).
Advertising indicia as also required in claim 1 is described at least in the reference Abstract.
The upper surface of claim 2 can be the surface viewable in Fig 13 and the claimed lower surface can be the obverse surface. The claimed perimeter edge of the strip is clearly viewable in the figures.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 12-14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson as applied above. 
Regarding independent claim 12 and dependent claims such as claims 5 and 6, Paulson discloses most of the features of the claims as explained above for claims 1-2, but lacks a specific teaching that the advertising section is configured to display product or promotional information that is printed onto at least one strip surface or attached onto a substrate that is attached to at least one strip surface by attachment means. On the other hand, the features are conventional features of advertising provided on goods such as the Paulson can retaining apparatus and advertising platform. For example, see Trahan cited herein. It would have been obvious to provide the apparatus of Paulson with the missing features for the purpose of effectively advertising as contemplated in Paulson.
Regarding other claims, such as claim 4, the features of these claims too are conventional or well within the level of skill of one having ordinary skill in the relevant art to provide. Therefore, it would have been obvious to provide the missing features to the apparatus of Paulson, for the purpose of providing it with additional convenience or more economically producing it.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-27 and 29-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736